Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
22nd day of April, 2002 by and between CoBiz, Inc., a Colorado corporation
(“Company”), and David E. Pass, Jr. (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee desires to be employed by Company or one of its subsidiaries
and the parties desire to set forth certain conditions of Employee’s employment
as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                     EMPLOYMENT. Company hereby agrees to
employ Employee, and Employee hereby agrees to be employed by Company, as
(a) Senior Vice President of Company, and (b) such other different executive
capacities with the Company, CBB or any other Company subsidiary as may be
determined from time to time by the Boards of Directors of Company, CBB or such
other subsidiary.

 

2.                                     RESPONSIBILITIES OF EMPLOYMENT. During
the term of Employee’s employment, Employee:

 

(a)                                  shall diligently and faithfully serve
Company and its subsidiaries in such executive capacities as may be determined
from time to time by the Boards of Directors of Company and its subsidiaries,
and Employee shall devote Employee’s best efforts and entire business time,
services and attention to the advancement of Company’s interests;

 

(b)                                 shall not, without the prior written consent
of the Board of Directors of Company, engage in any other employment or
business, directly or indirectly, as a sole proprietor, a member of a
partnership or limited liability company, as a director, officer, employee or
shareholder of a corporation not affiliated with Company, or as a consultant or
otherwise, whether for compensation or otherwise, which could reasonably be
expected to or does interfere with Employee’s performance of Employee’s duties
hereunder or which business is in competition in any way with the business then
being conducted by Company and its subsidiaries; provided, however, that the
provisions of this subparagraph (b) shall not be deemed to prohibit Employee’s
ownership of stock in any publicly owned corporation so long as Employee’s
ownership, directly and indirectly, when aggregated with the direct and indirect
ownership of all members of Employee’s family, does not exceed one percent (I
%.) of the total outstanding stock of such publicly owned corporation, measured
by reference to either market value or voting power;

 

(c)                                  Shall diligently and faithfully carry out
the policies, programs and directions of the Boards of Directors of Company and
its subsidiaries;

 

1

--------------------------------------------------------------------------------


 

(d)                           shall fully cooperate with such other officers of
Company and its subsidiaries as may be elected or appointed by the Boards of
Directors of Company and its subsidiaries; and

 

(e)                                Shall report to the appropriate executive
officer of Company.

 

3.                                     COMPENSATION. Company will compensate
Employee for Employee’s services during the term of this Agreement and
Employee’s employment hereunder as follows:

 

(a)                                  Basic Compensation. Company shall pay to
Employee as a minimum basic compensation the sum of $140,000.00 per year,
payable in equal semi-monthly installments. Employee’s basic compensation may be
increased from time to time in the sole discretion of Company’s Board of
Directors.

 

(b)                                 Benefits. Employee shall be entitled to
participate in any and all other benefits from time to time afforded executive
employees of Company, including, without limitation, health, accident,
hospitalization and life insurance programs. Company shall additionally pay the
monthly (not initial or initiation) dues for Employee at community or business
related clubs or activities to be agreed upon by Employee and Company.

 

(c)                                Reimbursement of Expenses. Employee shall be
entitled to reimbursement of ordinary and necessary out-of-pocket expenses
reasonably incurred by Employee on behalf of Company in the course of performing
Employee’s duties hereunder, subject to Employee furnishing appropriate
documentation relative to such expenses in form and substance satisfactory to
Company.

 

(d)                                 Vacations. Employee shall be entitled to
four (4) weeks paid vacation each year, subject to Company’s general vacation
policy.

 

(e)                                  Discretionary Bonus Plan. Company has a
discretionary bonus plan for key executives. Employee shall be entitled to
participate in such discretionary bonus plan.

 

(f)                                    Allocations. As Company and Employee
intend that Employee may be a dual employee of Company and one or more of its
subsidiaries, Company may allocate to one or more of its subsidiaries any
portion of Employee’s basic and other compensation that Company and one or more
of its subsidiaries deem to be a lawful and appropriate allocation, but no such
allocation will relieve Company of any of its obligations to Employee under this
Agreement.

 

4.                                       TERM AND TERMINATION.

 

(a)                                Term. The term of Employee’s employment shall
be a one (1) year term beginning on the date hereof. Upon expiration of the
stated term of this Agreement, Employee’s employment with Company shall revert
to the status of employment at will and shall thereafter be subject to
termination by either party and at any time regardless of cause.

 

2

--------------------------------------------------------------------------------


 

(b)                               Termination. Upon termination of this
Agreement by Company, by Employee or upon the death or disability of Employee,
the rights and obligations of Employee shall be as follows:

 

(i).                                Termination by Employee.  In the event
Employee elects to terminate Employee’s employment hereunder, this Agreement
shall immediately terminate without any further obligation on the part of
Company, except that Company shall pay to Employee such compensation pursuant to
Paragraph 3 hereof as may be accrued and unpaid on the date of termination of
employment.

 

(ii)                                Termination by Company for Cause. If
Employee’s employment hereunder is terminated by Company for cause, this
Agreement shall immediately terminate without any further obligation on the part
of Company, except that Company shall pay to Employee such compensation pursuant
to Paragraph 3 hereof as may be accrued and unpaid on the date of such
termination of employment. For purposes of this Agreement, “cause” shall mean
willful failure or neglect of Employee to perform Employee’s duties as
prescribed herein, the conviction of a felony, theft, embezzlement or improper
use of corporate funds by Employee, self dealing detrimental to Company, any
attempt to obtain any personal profit from any transaction in which Company has
an interest or any breach of the terms of Paragraphs 6 or 7 of this Agreement by
Employee.

 

(iii)                             Termination by Company for Other Reasons.
Company shall have the right at any time to terminate Employee’s employment
hereunder for any reason by giving Employee written notice (which notice shall
fix the date as of which Employee’s employment is to terminate) of its intention
to do so. If Employee’s employment hereunder is terminated by Company other than
for cause, Company shall be obligated to pay Employee the severance benefits set
forth in Paragraph 4(c) hereof.

 

(iv)                            Constructive Discharge. If Employee is ever
constructively discharged, Employee may terminate this Agreement and Employee’s
employment hereunder by delivering written notice to Company no later than
thirty (30) days before the effective date of termination. If Employee is
constructively discharged, Company shall be obligated to pay Employee the
severance benefits set forth in Paragraph 4(c) hereof. For purposes of the
foregoing, “constructive discharge” means the occurrence of anyone or more of
the following: (i) Employee is removed from all of the offices described in
Paragraph 1 hereof; (ii) Company fails to vest with or removes from Employee the
duties, responsibilities, authority or resources that Employee reasonably needs
to competently perform the duties of Employee’s office; (iii) Company decreases
Employee’s basic compensation or arbitrarily and capriciously decreases
Employee’s bonus; or (iv) Company transfers Employee to a location outside the
Denver metropolitan area; and in any of such events, Company fails to cure any

 

3

--------------------------------------------------------------------------------


 

of the above within thirty (30) days after Employee gives Company written notice
of such breach.

 

(v)                                 Termination Upon Change of Control. If a
Change of Control occurs, Employee may terminate this Agreement and Employee’s
employment hereunder for any reason within two (2) years after a Change of
Control occurs by delivering written notice of termination to Company or its
successor no less than thirty (30) days before the effective date of termination
(any such notice by Employee which can be construed as a notice under either
Paragraph 4 (b) (iv) or this Paragraph 4 (b) (v) shall be deemed a notice under
this Paragraph 4 (b) (v)). If Employee so terminates, Company shall be obligated
to pay Employee two (2) times the severance benefits set forth in Paragraph 4
(c) hereof, with the exception that the Paragraph 4(c)(ii) bonus component shall
be based upon a full year and not prorated to the date of Employee’s
termination.

 

(A) A “Change of Control” will be deemed to have occurred if: a) any person (as
such term is defined in Section 13 (d) or 14 (d) of the Securities Exchange Act
of 1934, as amended (the 111934 Act”) other than a person who is a shareholder
of Company as of the date of this Agreement acquires beneficial ownership
(within the meaning of Rule l3d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of Company; or b) the individuals who were members of
Company’s Board of Directors as of the date of this Agreement (the “Current
Board Members”) cease for any reason to constitute a majority of the Board of
Directors of Company or its successor; however, if the election or the
nomination for election of any new director of Company or its successor is
approved by a vote of a majority of the individuals who are Current Board
Members, such new director shall, for the purposes of this paragraph, be
considered a Current Board Member; or c) Company’s stockholders approve (l) a
merger or consolidation of Company and the stockholders of Company immediately
before such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the outstanding securities of
Company immediately before such merger or consolidation; or (2) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets or stock of Company (provided that a
complete liquidation or dissolution or the sale or other disposition of all or
substantially all the assets will be deemed a “Change of Control”, only if
Employee is not offered a position with Company or one of its subsidiaries with
responsibilities, although not necessarily the same title, and reporting
requirements consistent with those responsibilities and reporting requirements
set forth in Paragraph 2 hereof).

 

4

--------------------------------------------------------------------------------


 

(B) Notwithstanding and in lieu of Paragraph 4(b)(v)(A), a Change of Control
will not be deemed to have occurred: a) solely because fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
Company are acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained for employees of Company and
its subsidiaries, or (2) any person pursuant to the will or trust of any
existing stockholder of Company, or who is a member of the immediate family of
such stockholder, or (3) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders in the same
proportion as their ownership of stock immediately prior to such acquisition; or
b) if Employee agrees in writing to waive a particular Change of Control for the
purposes of this Agreement.

 

(vi)                            Termination Upon Employee’s Disability. In the
event Employee’s employment is terminated by Company due to Employee’s
disability, Company shall be obligated to pay Employee the severance benefits
set forth in Paragraph 4(c) hereof. For purposes of the foregoing, “disability”
shall mean Employee’s inability due to illness or other physical or mental
disability to substantially perform Employee’s duties as prescribed herein for a
period of sixty (60) days within any consecutive six (6) month period, and any
action to be taken hereunder based on disability shall not be effective until
the expiration of such sixty (60) day period.

 

(vii) Termination Upon Employee’s Death. In the event that Employee dies while
employed by Company, then Company shall be obligated to pay Employee’s estate
the severance benefits set forth in Paragraph 4(c) hereof. (viii) Continuing
Obligations of Employee. Notwithstanding anything to the contrary contained
herein, termination of this Agreement or Employee’s employment hereunder, for
whatsoever reason or for no reason at all, by Employee or otherwise, shall not
be deemed in any way to affect Employee’s obligations under Paragraphs 6 and 7
of this Agreement, with respect to which Employee shall remain bound.

 

(c)                                  Severance Benefits. Provided Employee is in
compliance with Paragraph 4(b)(viii) hereof, Company will pay or provide the
following severance benefits to Employee in lieu of any separation payments
otherwise provided upon termination of employment under any other severance pay
or similar plan or policy of Company:

 

(i)                                   Twelve (12) consecutive monthly payments
each equal to one-twelfth (l/12th) of Employee’s annual basic compensation in
effect immediately prior to Employee’s termination;

 

(ii)                                Twelve (12) consecutive monthly payments
each equal to one twelfth (l/12th) of the higher of (a) Employee’s discretionary
bonus for the

 

5

--------------------------------------------------------------------------------


 

previous calendar year, or (b) the average of Employee’s discretionary bonus for
the previous three (3) calendar years (or such fewer calendar years as Employee
has been employed), in each case prorated to the date of Employee termination.

 

(iii)                               For the twelve (12) month period following
the date of termination of Employee’s employment, Company will maintain in full
force and effect for the continued benefit of Employee each employee benefit
plan in which Employee was a participant immediately prior to the date of
Employee’s termination, unless an essentially equivalent and no less favorable
benefit is provided by a subsequent employer at no additional cost to Employee.
If the terms of any employee benefit plan of Company do not permit continued
participation by Employee, then Company will arrange to provide to Employee (at
Company’s cost) a benefit substantially similar to and no less favorable than
the benefit Employee was entitled to receive under such plan at the end of the
period of coverage. (This provision specifically is not applicable to any car,
car phone, parking and club dues, which benefits, if any, end upon Employee’s
date of termination of employment.)

 

(iv)                            For the twelve (12) month period following the
date of termination of Employee’s employment, Company will treat Employee for
all purposes as an Employee under all of Company’s retirement plans in which
Employee was a participant on the date of termination of Employee’s employment
or under which Employee would become eligible during such twelve (12) month
period (hereinafter referred to collectively as the “Plan”). Benefits due to
Employee under the Plan shall be computed as if Employee had continued to be an
Employee of Company for the twelve (12) month period following termination of
employment. If under the terms of the Plan such continued coverage is not
permitted, Company will pay to Employee or Employee’s estate a supplemental
benefit in an amount which, when added to the benefits that Employee is entitled
to receive under the Plan, shall equal the amount that Employee would have
received under the Plan had Employee remained an employee of Company during such
twelve (12) month period.

 

(v)                                 If any excise tax imposed under Internal
Revenue Code Section 4999 or any successor provision, as amended after the date
hereof, is due and owing by Employee as a result of any amount paid or payable
pursuant to this Paragraph 4 (c), Company shall indemnify and hold Employee
harmless against all such excise taxes and any interest, penalties or costs with
respect thereto.

 

(vi)                              Company will be obligated to make all payments
that become due to Employee under this Paragraph 4 (c) whether or not Employee
obtains other employment following termination. The payments and other benefits
provided for in this Paragraph 4(c) are intended to supplement any compensation
or other benefits that have accrued or vested with respect to Employee or
Employee’s account as of the effective date of termination.

 

6

--------------------------------------------------------------------------------


 

(vii)                           Company may elect to defer any payments that may
become due to employee under this Paragraph 4(c) if, at the time the payments
become due, Company, or any of Company’s other subsidiaries is not in compliance
with any regulatory-mandated minimum capital requirements or if making the
payments would cause Company’s, or any of Company’s other subsidiaries’ capital
to fall below such minimum capital requirements. In this event, Company will
resume making the payments as soon as it can do so without violating such
minimum capital requirements.

 

5.                                     SALE OR REORGANIZATION OF COMPANY. This
Agreement shall not restrict the sale, transfer, consolidation, liquidation,
reorganization or disposition of the assets of Company and to the extent that
the business of Company is conducted in another form or through another entity
or entities, such entity or entities shall be obligated to fulfill Company’s
obligations hereunder.

 

6.                                     RESTRICTIVE COVENANT. It is mutually
recognized and agreed that the services to be rendered pursuant to this
Agreement by Employee are special, unique and of extraordinary character.
Therefore, as a condition to Company’s obligations hereunder, Employee agrees
that without Company’s prior written consent, during the term of this Agreement
and for a period ending on the first anniversary of the date of termination of
Employee’s employment hereunder, regardless of cause, Employee will not engage
in any manner, directly or indirectly, to solicit or induce any employee or
agent of Company or any of its subsidiaries to terminate employment with Company
or any of its subsidiaries, as the case may be, or solicit or induce any
customer of Company or any of its subsidiaries to become a customer of any
person, firm, partnership, corporation, trust or other entity that owns,
controls or is a bank, savings and loan association, credit union or similar
financial institution. Furthermore, Employee will at no time during or
subsequent to the term of Employee’s employment by Company make any statements
or take any actions which could reasonably be expected to damage the reputation
or business of Company. It is further recognized and agreed that irreparable
injury will result to Company, its businesses and property in the event of a
breach of this covenant by Employee, that such injury would be difficult if not
impossible to ascertain, and therefore, any remedy at law for any breach by
Employee of this covenant will be inadequate and Company shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damage to Company by reason of any such breach. In addition, in the event
of a breach of this covenant by Employee, Company shall also be entitled to
recover reasonable costs and attorneys’ fees incurred in connection with the
enforcement of its rights hereunder. Whenever used herein, Company shall be
deemed to include any successors or any other person or entity, which may
hereafter acquire the business of Company or any of its subsidiaries. The
foregoing notwithstanding, should the assets of Company be disposed of in such a
manner that no purchaser thereof has acquired a going business, then Employee
shall not be bound by the covenants expressed in this paragraph.

 

7.                                     TRADE SECRETS AND CONFIDENTIAL
INFORMATION. Employee hereby covenants and agrees that Employee will not, except
as may be required in connection with Employee’s employment under this Agreement
or compelled by any judicial or administrative order, directly or indirectly,
use or disclose to any other person, firm or corporation, whether

 

7

--------------------------------------------------------------------------------


 

during or subsequent to the term of Employee’s employment by Company,
irrespective of the time, manner or cause of the termination of Employee’s
employment, any information of a proprietary nature belonging to Company, or
which could be reasonably expected to have an adverse effect on Company, its
businesses, property or financial condition, including but not limited to
records, data, documents, processes, specifications, methods of operation,
techniques and know-how, plans, policies, customer lists, the names and
addresses of suppliers or representatives, investigations or other matters of
any kind or description relating to the products, services, suppliers,
customers, sales or businesses of Company. All records, files, documents,
equipment and the like relating to Company’s businesses which Employee shall
prepare, use or observe shall be and remain the sole property of Company, and
upon termination of this Agreement or Employee’s employment hereunder for any
reason, Employee shall return to the possession of Company any items of that
nature and any copies thereof which Employee may have in Employee’s possession.

 

8.                                       INDEMNITY.

 

(a) Indemnification. Company will indemnify Employee (and, upon Employee’s
death, Employees heirs, executors and administrators) to the fullest extent
permitted by law against all expenses, including reasonable attorneys’ fees,
court and investigative costs, judgments, fines and amounts paid in settlement
(collectively, “Expenses”) reasonably incurred by Employee in connection with or
arising out of any pending, threatened or completed action, suit or proceeding
in which Employee may become involved by reason of Employee having been an
officer or director of Company or any of its subsidiaries. The indemnification
rights provided for herein are not exclusive and will supplement any rights to
indemnification that Employee may have under any applicable bylaw or charter
provision of Company or any of its subsidiaries, or any resolution of Company or
any of its subsidiaries, or any applicable statute.

 

(b) Advancement of Expenses. In the event that Employee becomes a party, or is
threatened to be made a party, to any pending, threatened or completed action,
suit or proceeding for which Company or any of its subsidiaries is permitted or
required to indemnify Employee under this Agreement, any applicable bylaw or
charter provision of Company or any of its subsidiaries, any resolution of
Company or any of its subsidiaries, or any applicable statute, Company will, to
the fullest extent permitted by law, advance all Expenses incurred by Employee
in connection with the investigation, defense, settlement or appeal of any
threatened, pending or completed action, suit or proceeding, subject to receipt
by Company of a written undertaking from Employee to reimburse Company for all
Expenses actually paid by Company to or on behalf of Employee in the event it
shall be ultimately determined. That Company or any of its subsidiaries cannot
lawfully indemnify Employee for such Expenses, and to assign to Company all
rights of Employee to indemnification under any policy of directors’ and
officers’ liability insurance to the extent of the amount of Expenses actually
paid by Company to or on behalf of Employee.

 

(c) Litigation. Unless precluded by an actual or potential conflict of interest,
Company will have the right to recommend counsel to Employee to represent
Employee

 

8

--------------------------------------------------------------------------------


 

in connection with any claim covered by this Section 8. Further, Employee’s
choice of counsel, Employee’s decision to contest or settle any such claim, and
the terms and amount of the settlement of any such claim will be subject to
Company’s prior reasonable approval in writing.

 

9.                                     ARBITRATION. Any disputes arising out of
this Agreement or connected with Employee’s employment shall be submitted by
Employee and Company to arbitration by the American Arbitration Association or
its successor, and the determination of the American Arbitration Association or
its successor shall be final and absolute. The arbitrator shall be governed by
the duly promulgated rules and regulations of the American Arbitration
Association or its successor, and the pertinent provisions of the laws of the
State of Colorado relating to arbitration. The decision of the arbitrator may be
entered as a judgment in any court in the State of Colorado or elsewhere. The
prevailing party shall be entitled to receive reasonable attorneys’ fees
incurred in connection with such arbitration in addition to such other costs and
expenses as the arbitrators may award.

 

10.                                 INTERPRETATION. This Agreement shall be
construed in accordance with the internal laws of the State of Colorado. The
titles of the paragraphs have been inserted as a matter of convenience of
reference only and shall not be construed to control or affect the meaning or
construction of this Agreement.

 

11.                               SEVERABILITY. In the event that any portion of
this Agreement is found to be in violation of or conflict with any federal or
state law, the parties agree that said portion shall be modified only to the
extent necessary to enable it to comply with such law.

 

12.                               ASSIGNMENT. This Agreement shall not be
assignable by Employee, but shall be binding upon and inure to the benefit of
the heirs, successors and assigns of Employee and Company.

 

13.                               NOTICES. All notices or other communications
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given when delivered, sent by professional courier or mailed
first class, postage prepaid and addressed as follows:

 

(i)                                     If to Company, addressed to:

CoBiz, Inc.

821 - 17th Street

Denver, Colorado 80202

Attn: Steven Bangert

 

(ii)                                If to Employee, addressed to:

 

 

 

or such other address or addressed to the attention of such other person or
persons as either of the parties may notify the other in accordance with the
provisions of this paragraph.

 

9

--------------------------------------------------------------------------------


 

14.                               ENTIRE AGREEMENT. This Agreement is the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes any and all prior and contemporaneous negotiations,
understandings and agreements with regard to the subject matter hereof, whether
oral or written. No representation, inducement, agreement, promise or
understanding altering, modifying, taking from or adding to the terms and
conditions hereof shall have any force or effect unless the same is in writing
and validly executed by the parties hereto.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

CoBiz, Inc.

 

 

 

 

/s/ David E. Pass, Jr

 

By:

/s/ Steven Bangert

David E. Pass, Jr

 

Steven Bangert

 

 

Chief Executive Officer

 

10

--------------------------------------------------------------------------------